Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 remain pending in the application under prosecution and have been reexamined.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0244638 (GRUPTA et al) in view of US 2019/0354528 (Demazeau et al).

With respect to claims 1, 9, and 16, GUPTA teacehs computer-implemented method comprising: building a global context cache for a plurality of microservice applications (implementing multi-tenant, microservices architecture including a global cloud-based cache, being a caching framework for the multi-tenant cloud-based system that include a plurality of microservices), each microservice application of the plurality of microservice applications being composed of a plurality of microservices, each microservice of the plurality of microservices being an independently deployed single process module that is executed in conjunction with other microservice applications in the microservice application (the multi-tenant microservices being developed as independently deployable service which complex applications composed of small, independent processes running respective process and communicating such that each microservice is a self-contained module that can talk to other modules/microservices) [Par. 0030-0032], wherein the global context cache includes a read cache, a write cache, and a discard cache (implementing caching service that provides a clustered tolerant cache, a plurality of tenant caches, each tenant cache corresponding to a different tenant of the multi-tenant cloud-based system) [Par. 0208-0209]; receiving an access request from a microservice from the plurality of microservice applications (implementing the caching service such that it is determined whether the request is cachable or not, and if cachable, whether it is configured to be near cached or remote cached, i.e. whether the request is processed local cache or from remote cache) [Par. 0216-0220]. Grupta fails to specifically teach determining if the received access request will fail based on cache data in the global context cache; and in response to determining that the received access request will fail, returning an error to the microservice from the global context cache. However, Demazeau teaches computer program for processing database requests using a cache storing a representation of a data space of one or more databases of the database system and the cache used to respond to database query requests by returning one or more of the results to the client, wherein, in response to receiving a data retrieval request from a client device: determining, by utilizing the stored representation, whether the data space of the at least one database is able to output at least one result for the data retrieval request; and if negative because no result is stored or there is a parameter indicating that the result is not available for the current request, the cache returns an invalidity notification  to the client) [Abstract; Par. 0028-0030; Par. 0034-0036; Par. 0069-0072]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the application to combine the global caching system of GRUPTA with the request invalidity of Demazeau in order to save time when processing the request, specifically when the current request or a follow-up request features a previous retrieval from the database that indicates that there is currently no result available at all for the request, as taught by Demazeau [Par. 0098].

With respect to claims 2, 10, and 17, GRUPTA and Demazeau, combined teach electronic computer-implemented method comprising, in response to not determining that the access request will fail, processing the received access request (if determining whether the data space of the at least one database is able to output at least one result for the data retrieval request is affirmative, returning at least one preprocessed result from the representation stored by the cache for the data retrieval request to the client) [Abstract; Par. 0029; Par. 0043].

With respect to claims 3, 11, and 18, , GRUPTA and Demazeau, combined teach electronic computer-implemented method, wherein building the global context cache further includes building a delete cache (updating the cache that a result stored by the representation of the cache does no longer exist in the data space wherein, updating the cache includes updating one or parameters of the result e.g., defining under which conditions the result is available) [Par. 0094; Par. 0069-0072].

With respect to claim 4, GRUPTA and Demazeau, combined teach electronic computer-implemented method, wherein the discard cache includes metadata for one or more previous access requests that were discarded due to an access failure (using parameter to indicate preprocessed requests as the cache evaluates if a supplementary result from the database for the result already returned is demanded by the current or a follow-up request, in response to a first request) [Par. 0069; Par. 0043-0044; Par. 0033-0034].

With respect to claims 5, 12, and 19, , GRUPTA and Demazeau, combined teach electronic computer-implemented method, further comprising establishing a hit rate parameter for the read cache, write cache, discard cache, and delete cache and a flush time parameter for the read cache, write cache, discard cache, and delete cache. (parameters indicating  the history and validity of the results in response to receiving a database request for such a database request) [Par. 0050-0051].

With respect to claims 6, 13, and 20, , GRUPTA and Demazeau, combined teach electronic computer-implemented method, configuring a set of microservices of the plurality of microservices to use the global context cache, wherein the configuring includes providing, for each microservice of the set of microservices, a designation for each cache of the read cache, write cache, discard cache, and delete cache that indicates whether the microservice is authorized to use the cache [(identity cloud service providing authentication and authorization while manages access to applications and services, GRUPTA’s PAR. 0028-0039); (parameters indicating  the history and validity of the results in response to receiving a database request for such a database request, Demazeau’s Par. 0050-0051].

With respect to claims 7 and 14, , GRUPTA and Demazeau, combined teach electronic computer-implemented method, further comprising creating a cache log for the global context cache, wherein the cache log contains a timestamped entry for cache data added to the global context cache (using generated parameter to indicate preprocessed requests and update the cache to which the requests are cached, the parameters indicating  probability that the results in the representation of the cache remain valid over time; the parameters indicating history of change frequencies of results in the representation of the cache ) [Par. 0043-0044; Par. 0033-0034].

With respect to claims 8 and 15, , GRUPTA and Demazeau, combined teach electronic computer-implemented method, further comprising creating a cache log for the global context cache, wherein the cache log contains a timestamped entry for cache data deleted from the global context cache (using generated parameter to indicate preprocessed requests and update the cache to which the requests are cached, the parameters indicating  probability that the results in the representation of the cache remain valid over time; the parameters indicating history of change frequencies of results in the representation of the cache ) [Par. 0043-0044; Par. 0033-0034].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210081252 (BHARGAVA et al) teaching multi-tenant cloud system that receives a request for an authenticate action for a user by creating an authenticate target action and register a cache listener for a cache that includes a filter to listen for a target action response that is responsive to the authenticate target action.
US 20180041336 (Keshava et al) teaching key store microservice provided for a cloud based identity management system, the key store microservice received over a network from a client application to retrieve a key.
US 2018032199 (McClory et al) teaching system, apparatus, article of manufacture, method and/or computer program product embodiments, and/or combinations and sub-combinations thereof, for processing requests for a deployed service or application, where a request for a service may be received by a command application programming interface (API) from a client device, a request identifier and a task message specifying a task to be performed by the service generated based on the received request. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136